No. 04-180

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2004 MT 219N


IN THE MATTER OF C.G.,

A Youth In Need of Care.



APPEAL FROM:        District Court of the Eighth Judicial District,
                    In and for the County of Cascade, Cause No. ADJ 2002-190-Y
                    The Honorable Thomas M. McKittrick, Judge presiding.



COUNSEL OF RECORD:

             For Appellant:

                    Carl Jensen, Attorney at Law, Great Falls, Montana

             For Respondent:

                    Honorable Mike McGrath, Montanan Attorney General, Jennifer Anders,
                    Assistant Attorney General, Helena, Montana; Brant Light, Cascade County
                    Attorney, Matthew Robertson, Deputy County Attorney, Great Falls,
                    Montana



                                                        Submitted on Briefs: August 4, 2004

                                                                   Decided: August 17, 2004



Filed:


                    __________________________________________
                                      Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. Its case title, Supreme Court cause number and disposition shall be included

in this Court’s quarterly list published in the Pacific Reporter and Montana Reports .

¶2     T.G. [C.G.’s father] appeals the judgment of the Eighth Judicial District Court,

Cascade County, terminating his parental rights. The District Court found, in pertinent part,

that T.G. had not completed a major portion of his treatment plan, namely that he failed to

achieve and to maintain a chemical free lifestyle.

¶3     We address the following issue on appeal and affirm: Did the District Court err in

terminating T.G.’s parental rights?

¶4     After careful review of the briefs, the record, and the District Court’s December 15,

2003 decision on appeal before us, we are satisfied that no disputed issues of material fact

exist and sufficient evidence supports the District Court’s Findings of Fact. The issue,

however framed, is clearly controlled by settled Montana law. We conclude that the District

Court’s Conclusions of Law are correct and that the appeal is without merit.

¶5     Therefore, the District Court’s decision is affirmed.


                                                  /S/ JAMES C. NELSON




We Concur:


                                             2
/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ PATRICIA O. COTTER
/S/ JIM REGNIER




                         3